DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102 / 103
Claims 1, 3-5, 7-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaguchi (JP 2013-244470 A).
	Yamaguchi is directed to a composition for forming an antifouling, water repellent coating for optical members (paragraphs 0001-0003).  The composition, which may be applied by vacuum deposition, comprises a fluorine-containing silane diluted with a mixed solvent of two or more fluorine-containing solvents (paragraph 0008).  The fluorine-containing silane may have a structure of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
This corresponds to formula (A1) of the instant claims since: Z is F or -CF3; Y is a hydrogen atom or lower alkyl; X2 is hydrogen atom, bromine atom, or iodine atom; and h may be greater than 1 (paragraph 0009).  The fluorine-containing silane is 0.1 to 50 mass% of the composition (paragraph 0040).  The fluorine-containing solvents include fluorinated amines (paragraphs 0033 and 0036), i.e. compounds containing an atom having an unshared electron pair in their molecular structure.
	The limitations of claim 4 are taken to be met since the coating is referred to a a "dry coating agent" in the summary of the invention set forth in paragraph 0007. 

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2013-244470 A).
	Yamaguchi teaches or suggests all the limitations of claim 2, as outlined above, except for exemplifying embodiments wherein the fluorine-containing silane is more than 50 parts by mass based on 100 parts by mass of the total of the silane and solvent.
	However, the upper silane content recited in paragraph 0040 of Yamaguchi - i.e. 50 mass% of the composition - is close enough to the lower limit recited in claim 2 that one of ordinary skill in the art would have expected the compositions to have similar properties.  Therefore, since Yamaguchi teach that a composition having as much as 50 mass% silane based on 100 parts silane and solvent may be used to form the coating, one of ordinary skill in the art would expect values close to 50 mass% to have similar properties and yield similar coating compositions since the courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP § 2144.05 I.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2013-244470 A) in view of Matsuda et al. (JP 2015-214664 A).
	Yamaguchi teaches or suggests all the limitations of claim 4, as outlined above, except for specifying that water content in the dry coating composition.
	Matsuda et al. is directed to a coating composition comprising hydrolyzable group-containing silane modified with a fluoropolyether group and a solvent (paragraph 0010).  The solvents are organic solvents (paragraph 0061) with a water content of 20 ppm by mass or less to improve storage stability (paragraph 0062).
	It would have been obvious to one of ordinary skill in the art to ensure that the dry coating composition of Yamaguchi has a water content of 20 ppm by mass or less to yield a composition having improved storage stability.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2013-244470 A) in view of Sato et al. (JP-7-53919 A).
	Yamaguchi teaches or suggests all of the limitations of claim 11, as outlined above, except for applying the coating composition to a pellet surface.  However, the coating may eb applied to various materials, such as metals, ceramics, and quartz (paragraph 0042).
	Sato et al. is directed to a coating composition providing stain resistance and water repellency (paragraph 0001).  The coating composition comprising a silane having a perfluorooxyalkyl group (paragraph 0007) and a solvent (paragraph 0029).  The coating may be used to provide stain resistance and water repellency to various powders including silica, quartz, ceramic, and metal powders (paragraph 0030).
	It would have been obvious to apply the coating of Yamaguchi to powders (i.e. pellets) since Sato et al. show that such coatings are known to be used to provide stain and water repellency to metal, ceramic, and quartz powders.

Response to Arguments
Applicant’s arguments in combination with the accompanying claim amendments, with respect to the rejections in view of Sato et al. (JP-7-53919 A) as the primary reference have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Yamaguchi (JP 2013-244470 A) as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787